 fIn the Matter ofCONSOLIDATEDVuLTEE AIRCRAFTCORPORATIONandFALLS CITIES CARPENTERS'DISTRICTCOUNCIL,AFFILIATEDWITH A. F.OF L.In the Matter ofCONSOLIDATED VuLTEE AIRCRAFTCORPORATIONandINTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS,LOCAL No.369 (A. F. OF L.)CasesNos. '9-R-1255 and 9-R-1297, respectively.Decided February,28,1944Mr. Johan J. Grealis,of Chicago, Ill., for the Company.Mr., Herman Cohen,of Louisville, Ky., for the Council and theT.B. E. W.Mr. Van B. Carter,of Louisville, Ky., for the I. A. M.Miss Frances Lopinsky,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONS,STATEMENT OF THE CASEUpon a petition duly filed by Falls Cities Carpenters' DistrictCouncil, affiliated with A. F. of L., herein called the Council, and anamended petition duly filed byInternationalBrotherhoodof 'ElectricalWorkers, Local No. 369 (A. F. of L.), herein called the I. B. E. W.,each alleging that a question affecting commerce had arisen concerningthe representation of employees of Consolidated Vultee Aircraft Cor-poration, Louisville, Kentucky, herein 'called the Company, the Na-tioiialLabor Relations Board provided for an appropriate consoli-dated hearing upon due notice before Thomas E. Shroyer, TrialExaminer. Said hearing was held at Louisville, Kentucky, on Janu-ary 4.1944.The Company, the Council, the I. B. E. W., and Inter-national Association of Machinists, herein called the I. A. M.,1 ap-peared and participated.All parties were afforded full opportunityto be heard, to examine and cross-examine witnesses,and to introduce'IThe I.A. M. appeared only to deny that any jurisdictional,dispute existed between it andthe I.B. E. W. or the Council. It did not request a place on the ballot.55 N. L.R. B., No. 24.130 CONSOLIDATED VULTEE AIRCRAFT CORPORATION131evidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THEBUSINESSOF THE COMPANYConsolidated Vultee Aircraft Corporation, a Delaware corporation,is engaged at its plant in Louisville, Kentucky, in thedesign, manu-facture, development, and sale of aircraft parts and accessories.Atthe present time it is engaged exclusively in production for war pur-poses.. The plant in Louisville is Government owned and privately,operated.The United, States Army delivers all materials and allplanes for modification to the plant in Louisville and takes deliveryof,them, after modification, in Louisville.The Companyconcedesthat its raw materials and products travel in interstate commerce andadmits that it is engaged in commerce within the meaning of the Na-tional Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDFalls Cities Carpenters' District Council, affiliated with the Ameri-can Federation of-Labor, is a labor organization admitting to member-ship carpenters employed by the Company.International Brotherhood of Electrical Workers, Local No. 369,affiliated with the American Federation of Labor, isa labor organiza-tion admitting to membership electrical workers employed by the-Company.International Association of Machinists, affiliated with the Ameri-can Federation of Labor, is a labor organization admitting to member-ship employees of the Company.III.THE QUESTIONS CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Council orto the I. B. E. W. as exclusive representative of their respective craftgroups unless and until they shall be certifiedby the'Board in appro-priate units.The Company contends that no determination of representativescan now be made because it has not yet reached 50 percent of its antic-ipated complement of employees.The Company,however, antici-pates no substantial increase in the number of carpenters and mainte-nance electricians in its employ.Since the employees with whom we,are herein concerned will not be greatly affectedby theexpansion of 132DECISIONSOF NATIONALLABOR RELATIONS BOARDthe plant, we perceiveno reasonto deny them the right to a defermina-tion of representatives at this time.2A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Council and the I. B. E. W. each represents asubstantial number of employees in the unit alleged by it to be appro-priate.3-We find that a question affecting cominerce'has arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITSThe I.B. E. W. requests a unit of maintenance electricians andelectrical installers.The Council requests a unit of maintenance car-penters-and craters.The Company contends that 'only an industrialunit is appropriatefor employeesof a plant such as its Louisvilleoperation and that the I. A. M. has started organization oh such abasis.The I.A. M., however,states that it is attempting to organizeonly prodliction employees and that itwillcooperate with the I. B.E.W. and the Council in the establishment of their proposed craftunits.No labor organization has ever been recognized by the Com-pany as the bargaining representative of employees in this-plant.In view of the many craft units inivliich bargainingis being con-ducted in aircraft plants throughout the country,the Company'scontentionthat nothingbut an industrial unit can be appropriate inan aircraft plant has no basis.4There remains to be decided whetheror not the units requested by the craft unions are appropriate in theCompany's plant.The maintenance carpenters and craters are a cohesive group, work-ing out of a central heedgiiarters under the direction of the mainte-nahce foreman.Carpenters are sent throughout the plant on call ofall departments,for maintenance work such as installing partitions,2 SeeMatter of Dodpe Chwc¢go Plant, Division of Chrysle"r Corporation,51 N. L R. B.1256.3The Acting Regional Director reported that the Council submitted 25 authorizationcards all of which bore apparently genuine original signatures;that the names of 21persons appealing on the cards were listed on the Company's pay roll of November 24,1943, u;hich contained the names of 25 carpenters in the Company's employ and that thecards were all dated November 11, 1943.The I.B. E W. submitted 85 authorization cards all of which bore apparently genuine,original signatures.The names of 39 persons appearing on the cards were contained inthe aforesaid pay roll which contains names bf 100 persons in the unit allege$appropriateby the I. B. E. W. The cards were dated October, November,and December 1943. Allparties admitted that the I.A.M. had sufficient interest in the employees at the plant toallow its intervention.4 SeeMatter of Douglas Aircraft Company, Inc.,52 N. L.R. B. 781;Fisher ClevelandAircraftDivision,General.Motors Corporation,Plant No 2,52 N. L. R. B 1291 CONSOLIDATED VULTEE AIRCRAFT CORPORATION133building benches and workstands, and, modifying and changingwooden facilities.Although crating does not require the same skillas general carpentry, it is done by the same men who perform themore skilled work.We find that maintenance carpenters and cratersconstitute an identifiable group sufficiently distinguishable from othergroups of employees in the plant to warrant establishing them as aseparate bargaining unit.The maintenance electricians are a group similar to the carpentersin that they report to a general headquarters and are sent` throughoutthe plant by the maintenance foreman to perform maintenance andrepair work and the electrical part of installations attached to theplant.The installers, whom the I. B. E. W. would include in itsproposed unit, install electrically operated parts in airplanes.Elec-trical installers are not necessarily trained electricians.They are notemployed in the maintenance department of the plant. , They areemployees who have been taught one or more operations in the instal-lation of certain electrically driven accessories and they performthese operations repetitively. In our opinion, the mere fact that theseinstallers do work which concerns electrical apparatus does not in itself,ally their interests with those of skilled electricians rather than withthose of other production employees.There in factis no sharp dis-tinction between them and other production employees.The mainte-nance electricians, alone, however, do constitute an identifiable unitappropriate for purposes of collective bargaining.We find that (1) all maintenance carpenters and craters, excludingall supervisory employees with authority to hire, promote, discharge,discipline or otherwise effect changes in the status of employees, and(2) all maintenance electricians, including their helpers and appren-tices,' excluding all supervisory employees as above-defined, constitutetwo separate units, each appropriate for the purposes of collectivebargaining within themeaning ofSection 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVES'We shall direct that the questions concerning representation whichhave arisen be resolved by elections by secret ballot among the employ-ees in the appropriate units who were employed during the pay-rollperiod immediately preceding the date of the Direction of Elections'herein, subject to the limitations and additions set forth in theDirection.5 At the time of the hearing no electricians' helpers or apprentices were employed by theCompany. 134DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain -representa-,tives for the purposes of collective bargaining with Consolidated'Vultee Aircraft Corporation, Louisville, Kentucky, an election by se-cret ballot shall be conducted as early as possible but not later, thanthirty (30.) days from the date of this Direction under the directionand supervision of the Regional Director for the Ninth Region, actingin. this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and. 11, of said Rules and Regula-tions, among the employees in the units found appropriate 'in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because.they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present, themselves in person at the polls; butexcluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated, prior to the,date of theelections, to determine (1) whether. or not the carpenters and cratersdesire to be represented by Falls Cities Carpenters' District Council,affiliated with the A. F. of L., for the purposes of collective bargain-ing; and, (2) whether or not the electricians, their helpers and appren-tices desire to be .represented by International Brotherhood of 'Elec-tricalWorkers, Local No. 369, affiliated with the (A. F. of L.), for thepurposes of collective bargaining.'i